Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 1 of 11 PageID #: 3811




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
SHIMON WARONKER,                                                       ORDER ADOPTING IN PART
                                                                       REPORT AND
                                                                       RECOMMENDATION
                                    Plaintiff,
 - against -                                                           2:18-cv-393 (DRH) (SIL)
HEMPSTEAD UNION FREE SCHOOL
DISTRICT, BOARD OF EDUCATION OF THE
HEMPSTEAD SCHOOL DISTRICT, DAVID B.
GATES, in his individual and official capacity,
RANDY STITH, in his individual and official
capacity, LAMONT E. JACKSON, in his
individual and official capacity as Clerk of the
Hempstead School District,
                                     Defendants.
-------------------------------------------------------------------X

   HURLEY, Senior District Judge:

                                               INTRODUCTION

            Presently before the Court is the Report and Recommendation of Magistrate

   Judge Steven I. Locke, dated January 14, 2021 (the “R&R”) [DE 73], recommending

   that the Court deny the captioned Defendants’ motion for attorneys’ fees. Defendants

   filed objections on January 28, 2021, Plaintiff responded on February 25, 2021, and

   Defendants replied on March 4, 2021. For the reasons stated below, Defendants’

   objections are OVERRULED IN PART, the R&R is ADOPTED IN PART and

   Defendants’ motion for attorneys’ fees is GRANTED IN PART and DENIED IN

   PART.




                                                    Page 1 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 2 of 11 PageID #: 3812




                                   BACKGROUND

        The Court adopts the R&R’s Background Section, to which no objection is

 lodged. (R&R at 1–2). In brief, Plaintiff alleged Defendants’ retaliation against him

 violated his constitutional rights and his New York state whistleblower protections,

 as well as breached their contract. (Id.). Plaintiff sought a temporary restraining

 order (“TRO”) simultaneously with the filing of his Complaint. (R&R at 2 (citing [DE

 3])). The Court denied the TRO and later granted Defendants’ motion to dismiss for

 failure to state a claim upon which relief could be granted. (Id. (citing Memorandum

 & Order dated Jan. 16, 2019 (“MTD Order”) [DE 47] 1)). Plaintiff appealed to the

 Second Circuit, who affirmed the Court’s dismissal in its entirety, and later

 unsuccessfully petitioned for a writ of certiorari to the Supreme Court. (See id.).

 Defendants seek to recover attorneys’ fees incurred in defeating Plaintiff’s case. [DE

 68].

        Magistrate Judge Locke found Plaintiff’s claims not “so frivolous as to warrant

 the relief Defendants seek” and therefore recommends the Court deny the request in

 its entirety. (R&R at 6). Defendants raise five objections: the R&R (1) applied the

 wrong standard; (2) “ignored this Court’s holding following argument” on the TRO;

 (3) disregarded documentary evidence of frivolousness; (4) relied on “incomplete or

 inappropriate statements”; and (5) failed to “address the costs awarded to the




 1      The MTD Order is published at Waronker v. Hempstead Union Free Sch.
 District, 2019 WL 235646 (E.D.N.Y. Jan. 16, 2019).


                                     Page 2 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 3 of 11 PageID #: 3813




 Defendants from the Second Circuit.” (See Def.’s Objections to the R&R (“Def. Obj.”)

 [DE 74]).

                                    DISCUSSION

       Federal Rule of Civil Procedure 72(b) provides that when a magistrate judge

 issues a report and recommendation on a matter “dispositive of a claim or defense of

 a party,” the district court judge shall make a de novo determination of any portion

 of the magistrate judge’s disposition to which specific written objection has been

 made. Fed. R. Civ. P. 72(b).

 I.    Standard for Attorneys’ Fees

       Defendant argues “the R&R should be overruled for failing to examine all of

 the required bases” applicable to an award of attorneys’ fees pursuant to 42 U.S.C.

 § 1988. Def. Obj. at 4. Specifically, Defendant states that the R&R “did not address

 the ‘groundless’ standard.” Id. To the contrary, the R&R specifically addressed and

 rejected Defendants’ argument on groundlessness: “Defendants’ argument that

 Plaintiff should have withdrawn his claims upon the denial of his request for a TRO

 because such denial established the groundlessness of his claims also fails.” R&R at

 8–9. Moreover, the Supreme Court has “point[ed] out that the term ‘meritless’ is to

 be understood as meaning groundless or without foundation.”            Christianburg

 Garment Co. v. E.E.O.C., 434 U.S. 412, 421–22 (1978) (holding plaintiff’ action must

 be “frivolous, unreasonable, or without foundation”).        Hence, the R&R uses

 “groundless,” “frivolous,” and the like interchangeably. E.g., R&R at 5.




                                     Page 3 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 4 of 11 PageID #: 3814




       District courts may award attorneys’ fees to a prevailing defendant “upon a

 finding that the plaintiff’s action was frivolous, unreasonable, or without foundation,

 even though not brought in subjective bad faith.” Christianburg, 434 U.S. at 421.

 Defendants’ first objection here merely restates its motion to dismiss arguments. Def.

 Obj. at 6. For example, because Plaintiff was “placed on administrative leave of

 absence with pay,” and not terminated, no liberty interest was implicated. Id. at 6.

 While this contention succeeded on the dismissal motion, it alone is not enough to

 win attorneys’ fees. To hold otherwise is to say “that because a plaintiff did not

 ultimately prevail, his action must have been unreasonable or without foundation.”

 Christianburg, 434 U.S. at 421–22. The Supreme Court expressly warns against

 engaging in this kind of “post hoc reasoning.” Id. Defendants’ first objection is

 overruled.

 II.   The Court’s Holding Following Argument on the TRO

       Defendant next objects that the R&R failed to recognize that Plaintiff

 continued to litigate his claim despite being told, with the denial of the TRO, that he

 had no federal claims. Def. Obj. at 7–8. Boiled down: “the Plaintiff was told his claims

 were groundless on January 30, 2018 (the date the Plaintiff’s application for [a TRO]

 was denied), yet he pursued discovery, forced the Defendants to make a motion to

 dismiss, appealed the Court’s decision to the Second Circuit, and filed a Writ of

 Certiorari with the United States Supreme Court.” Id. at 8.

       Defendants overread the Court’s ruling on the TRO.               The transcript

 demonstrates that the Court’s decision was for “the purposes of the present [TRO]




                                      Page 4 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 5 of 11 PageID #: 3815




 motion” only. Tr. of Proceedings at 57:23–24, 59:14–15, 62:19–20, 78:21–22, Ex. 33

 (“TRO Hearing Tr.”) [DE 68-33] to Aff. of Jonathan L. Scher, Esq. [DE 68-1]. That is,

 the Court made no “specific determination as to the merits” beyond a likelihood of

 success. LaRouche v. Kezer, 20 F.3d 68, (2d Cir. 1994).

       The Court’s denial of the TRO did not have any preclusive effect on the

 subsequent motion to dismiss – neither as law of the case or otherwise. The standard

 on a TRO and the standard on a motion to dismiss are very different. Oneida Grp.

 Inc. v. Steelite Int’l U.S.A. Inc., 2017 WL 6459464, at *8 (E.D.N.Y. Dec. 15, 2017)

 (“The showing required for [a TRO] is higher than one to overcome a motion to

 dismiss.”). For example, the Court must “accept as true the well-pleaded allegations

 in” the Complaint on a motion dismiss, but not for a TRO. KDH Consulting Grp. LLC

 v. Iterative Cap. Mgmt., 2020 WL 2554382, at *5 (S.D.N.Y. May 20, 2020). TROs

 require “a showing of the likelihood of success on the merits,” which is “a more

 rigorous standard than [the] plausibility” standard on a motion to dismiss. Kraus

 USA, Inc. v. Magarik, 2020 WL 2415670, at *6 n.7 (S.D.N.Y. May 12, 2020). To say

 “the Court denied the Plaintiff’s [TRO] because . . . the Plaintiff had no federal claims,

 as a matter of law” misunderstands the Court task on a TRO. Def. Obj. at 9. The

 Court’s TRO denial does not mark a point in time beyond which continued litigation

 is frivolous, and Defendants cite no case with such a holding.




                                       Page 5 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 6 of 11 PageID #: 3816




        The Court reiterates with approval Judge Locke’s final thoughts in the R&R’s

 Discussion Section:

        Defendants’ argument that Plaintiff should have withdrawn his claims
        upon the denial of his request for a TRO because such denial established
        the groundlessness of his claims also fails. Were this Court to accept
        Defendants’ assertions in this context, all plaintiffs who believe their
        claims will be bolstered by discovery despite the denial of a TRO would
        be at risk of being responsible for their adversaries’ fees.

 R&R at 8–9. The law is not as unforgiving as Defendants would have it. Defendants’

 second objection is overruled.

 III.   Documentary Evidence of Frivolousness

        Defendants’ third objection asserts that Plaintiff knew from the outset that the

 action was frivolous given “the long-standing precedent binding upon this Court” as

 to Plaintiff’s three federal claims. Def. Obj. at 13–22. Defendants are correct that

 binding precedent established the insufficiency of Plaintiff’s allegations to state a

 claim. See MTD Order. To award attorneys’ fees on this basis, however, would be to

 give into the “understandable temptation to engage in post hoc reasoning” noted

 above. Christiansburg, 434 U.S. at 421–22.

        Even where “[h]indsight proves the plaintiff’s allegation . . . was very weak,”

 courts have not awarded victorious defendants attorneys’ fees. Tancredi v. Metro.

 Life Ins. Co., 378 F.3d 220, 230 (2d Cir. 2004); see also Sista v. CDC Ixis N.A., Inc.,

 445 F.3d 161, 178 (2d Cir. 2006) (“Although the claim of racial discrimination in this

 case is very weak, we agree with the District Court that it is not so frivolous as to

 warrant an award of attorneys’ fees.” (internal citation and quotation marks

 omitted)); Panetta v. Crowley, 460 F.3d 388, 399 (2d Cir. 2006). “’The fact that a



                                      Page 6 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 7 of 11 PageID #: 3817




 plaintiff may ultimately lose his case is not in itself a sufficient justification for the

 assessment of fees’ in favor of the defendant.” LeBlanc-Sternberg v. Fletcher, 143

 F.3d 765, 770 (2d Cir. 1998) (quoting Hughes v. Rowe, 449 U.S. 5, 14 (1980)).

       The Supreme Court’s observation here is important: “[T]he course of litigation

 is rarely predictable. . . . The law may change or clarify in the midst of litigation.”

 Christiansburg, 434 U.S. at 421–22 (emphasis added). Often, that change in the law

 may occur as a result of a party’s efforts in litigation – which may sometimes require

 inviting Supreme Court review. Def. Obj. at 8 (detailing the Plaintiff’s efforts to

 obtain Second Circuit and Supreme Court review); cf. Patterson v. McLean Credit

 Union, 485 U.S. 617, 617 (1988) (“It is surely no affront to settled jurisprudence to

 request argument on whether a particular precedent should be modified or

 overruled.”).   To chill civil rights plaintiffs from doing so (say, by awarding

 Defendants’ attorneys’ fees) would only impede “the chosen instrument of Congress

 to vindicate a policy of the highest national priority.” Rounseville v. Zahl, 13 F.3d

 625, 632 (2d Cir. 1994) (internal quotation marks omitted) (quoting Santiago v.

 Victim Servs. Agency of Metro. Assistance Corp., 753 F.2d 219, 221 (2d Cir. 1985)).

       Defendants’ reliance on the Fourth Circuit decision in Hutchinson v. Staton,

 994 F.3d 1076 (4th Cir. 1993), does not persuade the Court. Def. Obj. at 19. Unlike

 here, the Hutchinson plaintiff “alleged a two-county-wide election-rigging conspiracy

 worthy of an Oliver Stone screenplay.” Id. at 1081. Defendants’ third objection is

 overruled.




                                       Page 7 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 8 of 11 PageID #: 3818




 IV.   The R&R’s Reliance on “Incomplete or Inappropriate Statements”

       Defendants’ fourth objection targets the R&R’s invocation of this Court’s

 closing thoughts on the motion to dismiss as well as reasoning proffered by Plaintiff

 in opposition to the motion for attorneys’ fees. See R&R at 8 (quoting MTD Order at

 17–18). Defendants suggest the R&R “placed disproportionate emphasis” on “the

 equivalent of dicta” and unsworn assertions from “Plaintiff’s counsel, not the

 Plaintiff.” Def. Obj. at 22–23. The Court observes that the R&R did not rely on the

 Court’s expressed concerns to reach its recommendation; the R&R merely “notes” the

 concerns. R&R at 8.

       Section 1988(b) affords the Court “discretion” to award attorneys’ fees to a

 prevailing party. 42 U.S.C. § 1988(b). This discretion comports with “essential goal

 in shifting fees (to either party) [] to do rough justice” and permits the Court to “take

 into account [its] overall sense of a suit.” Fox v. Vice, 563 U.S. 826, 838 (2011).

 Though both this Court and the R&R reach their conclusions independent of the

 concerns, they offer a view into our “overall sense” of the suit. See Fox, 563 U.S. at

 838. Such concerns are real. Counting the R&R, this is the fourth time in which the

 Court shares them with the parties. TRO Hearing Tr. at 78:17–21 (“I am concerned

 as I’m sure everybody in this room is with the progress or the lack of progress that is

 being made in the school district in Hempstead . . . .”); MTD Order at 17–18

 (“Notwithstanding the deeply troubling allegations brought against the [Defendants],

 both with regards to their conduct toward Plaintiff as well as the long history of

 apparent corruption and neglect in the discharge of their duties . . . .”); R&R at 8.




                                       Page 8 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 9 of 11 PageID #: 3819




          Nevertheless and putting aside its concerns, the Court agrees with the R&R’s

 conclusion: Defendants have not met their burden to show Plaintiff’s claims were

 frivolous, unreasonable, groundless, or without foundation. R&R at 9. Defendants’

 fourth objection is overruled.

 V.       Costs Awarded by the Second Circuit

          Defendants’ fifth objection concerns the R&R’s failure to consider a request,

 first made in Defendants’ Reply Memorandum of Law, for “$245.00 due and owing . . .

 pursuant to the Second Circuit’s award of costs.” Def. Obj. at 24 (quoting Defs.’ Mem.

 of Law in Further Support at 3 [DE 70-12]). Arguments and requests for relief raised

 for the first time on reply are considered waived and need not be considered. E.g.,

 Castro v. Holder, 597 F.3d 93, 95 n.2 (2d Cir. 2010).         As such, Judge Locke

 appropriately declined to address the request.

          Arguments made for the first time on reply often “preclude[e] the [nonmovant]

 from offering a meaningful response.” See Markes v. Metro. Life Ins. Co. 1999 WL

 325401, at *3 (internal quotation marks omitted) (quoting Mercer Tool Corp. v.

 Friedr. Dick GmbH, 179 F.R.D. 391, 398 (E.D.N.Y. 1998)). Regular consideration of

 untimely arguments “would encourage the raising of new arguments in a reply.”

 Mayer v. Neurological Surgery, P.C., 2016 WL 347329, at *4–5 (E.D.N.Y. Jan. 28,

 2016).

          In the same vein, issues not considered by a magistrate are ordinarily not

 considered by the district court, even if objections are lodged. E.g., Lombardi v.

 Choices Women’s Med. Ctr. Inc., 2017 WL 1102678, at *1 (E.D.N.Y. Mar. 23, 2017)




                                       Page 9 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 10 of 11 PageID #: 3820




  (“A court will not ‘ordinarily . . . consider arguments, case law and/or evidentiary

  material which could have been, but [were] not, presented to the magistrate judge in

  the first instance.’” (quoting Santiago v. City of New York, 2016 WL 5395837 at *1

  (E.D.N.Y. Sept. 26, 2016))).

        Here, Defendants objected on this issue, giving Plaintiff an opportunity to

  respond. Plaintiff offers no argument in opposition, mentioning in a footnote that

  “Defendants’ last objection is that the [R&R] did not address the costs awarded by

  the Second Circuit to the defendants.” Pl. Opp. at 7 n.2. “[W]hen an appeal is

  dismissed, or it results in an affirmation of the judgment below, costs are

  automatically taxed to the appellant.” Genger v. Sharon, 2014 WL 12935372, at *2

  (S.D.N.Y. Nov. 10, 2014) (citing Fed. R. App. P. 39(a)(1)–(2)); e.g., Blue v. Cablevision

  Sys., N.Y.C. Corp., 2007 WL 1989258, at *1 (E.D.N.Y. July 5, 2007). “[T]he awarding

  of the appellate costs listed in [Federal Rule of Appellate Procedure] 39(e)(1)–(4) to a

  prevailing party under (a)(1), (2), or (3) is essentially a ministerial task, specifically

  entrusted under the Rule 39 to the lower court.” Chapman v. ChoiceCare Long Island

  Long Term Disability Income Plan, 2007 WL 1467146, at *14 (E.D.N.Y. May 16,

  2007), aff'd sub nom. 2009 WL 39892 (2d Cir. Jan. 8, 2009). As such, Defendants are

  entitled to $245.00. See Statement of Costs [DE 60].

                                      CONCLUSION

        For the reasons discussed above, Defendants’ objections are OVERRULED IN

  PART. The Court ADOPTS IN PART the reasoning in the R&R. Defendants’ motion

  for attorneys’ fees is GRANTED IN PART and DENIED IN PART. The Clerk of Court




                                       Page 10 of 11
Case 2:18-cv-00393-DRH-SIL Document 78 Filed 03/16/21 Page 11 of 11 PageID #: 3821




  is directed to amend the judgment and award Defendants $245.00 in costs. See

  Judgment [DE 48].

  SO ORDERED.


  Dated: Central Islip, New York            s/ Denis R. Hurley
         March 16, 2021                     Denis R. Hurley
                                            United States District Judge




                                   Page 11 of 11
